EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Jordan Olsen (Reg. No. 65,864) on 3 February 2021.
The application has been amended as follows: 
Please amend the following claims:
1. – 9. (canceled).

10. (currently amended) A wall system, comprising: 
a fire resistant construction block 
a core comprising a polygonal shape including a front face, a rear face, a right face, a left face, a bottom face, and a top face; 
a fire resistant coating surrounding at least a portion of the core; and 
an intermediate layer disposed between the core and the fire resistant coating; 
wherein the top face comprises a sloped surface;
a panel disposed above the construction block; and
a covering attached to at least one of the front face of the construction block or a front face of the panel.

14. (currently amended) The wall system of claim 10, wherein [[the]] a length of the construction block corresponds with [[the]] a length of the window and opposing edges of the construction block correspond with opposing edges of the window.

15. (currently amended) The wall system of claim 10, wherein [[the]] a length of the construction block exceeds [[the]] a length of the window and opposing edges of the construction block extend beyond opposing edges of the window.

16. (canceled).

17. (currently amended) The wall system of claim [[16]] 10, wherein the covering further comprises a plurality of wall coverings that are attached to [[a]] the front face of the construction block and [[a]] the front face of the panel.

19. (currently amended) The wall system of claim 10, t least one of National Fire Protection Agency Code 285 standard fire test method (2018) or National Fire Protection Agency Code 285 standard fire test method (2019).

20. (currently amended) A method of attaching a wall system to a building, comprising: 
attaching a fire resistant construction block to a substrate of [[a]] the building above a window of the building, the fire resistant construction block comprising: 

a fire resistant coating surrounding at least a portion of the core; and 
an intermediate layer disposed between the core and the fire resistant coating, 
wherein the top face comprises a sloped surface; 
attaching a panel to the substrate of the building above the fire resistant construction block; and
attaching a covering to at least one of the fire resistant construction block [[and]] or the panel.

21. (new) The method of claim 20, wherein the fire resistant construction block comprises a plurality of channels. 

22. (new) The method of claim 20, further comprising a flashing disposed between the window and the construction block. 

23. (new) The method of claim 22, wherein the flashing is sloped at an angle, and wherein the angle is between 0 degrees and 5 degrees and extends beyond the fire resistant construction block. 

24. (new) The method of claim 20, wherein a length of the construction block corresponds with a length of the window and opposing edges of the construction block correspond with opposing edges of the window. 



26. (new) The method of claim 20, wherein the covering further comprises a plurality of wall coverings that are attached to the front face of the construction block and a front face of the panel. 

27. (new) The method of claim 21, wherein the channels extend vertically in the rear face of the block and extend horizontally in the bottom face of the block.

28. (new) The method of claim 20, wherein placement of the fire resistant construction block enables an exterior wall of the building to comply with at least one of National Fire Protection Agency Code 285 standard fire test method (2018) or National Fire Protection Agency Code 285 standard fire test method (2019).

29. (new) The method of claim 20, wherein the core comprises polystyrene or polyisocyanurate. 

30. (new) The method of claim 20, wherein the fire resistant coating comprises concrete or cement. 

31. (new) The method of claim 20, wherein the intermediate layer comprises a mesh material. 

32. (new) The method of claim 31, wherein the mesh material comprises a metal, metal alloy, or fiberglass material. 

33. (new) The method of claim 20, wherein the sloped surface is angled between 10 degrees and 80 degrees.

34. (new) The wall system of claim 10, wherein the core comprises polystyrene or polyisocyanurate. 

35. (new) The wall system of claim 10, wherein the fire resistant coating comprises concrete or cement. 

36. (new) The wall system of claim 10, wherein the intermediate layer comprises a mesh material. 

37. (new) The wall system of claim 36, wherein the mesh material comprises a metal, metal alloy, or fiberglass material. 

38. (new) The wall system of claim 10, wherein the sloped surface is angled between 10 degrees and 80 degrees.

The following is the Examiner’s statement of reasons for allowance: 
The prior art of record neither teaches nor suggests as a whole, either alone or in combination, a wall system/construction method having the combination of structural elements set forth in the independent claims, the structural cooperative relationships of elements set forth in the independent claims and the structural configuration having the capability of performing the functions set forth in the independent claims.  In this regard, it is the Examiner’s view, based on a totality of the record, that it would not have been obvious to modify the relevant prior art to 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/RODNEY MINTZ/Primary Examiner, Art Unit 3635